Citation Nr: 1450074	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Attorney



INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945 and from July 1946 to October 1963.  He died in November 2010.  The Appellant is one of the Veteran's surviving sons.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 14, 2011 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Minneapolis-St. Paul, Minnesota.   
 
The Appellant failed to appear for his hearing in July 2012, despite being informed of the time in a correctly-addressed letter of June 2012.  The Appellant has not submitted any communication, asserting an interest in rescheduling or otherwise insisting on a hearing with good cause shown for the failure to appear.  Therefore, the Appellant's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702(d).


FINDING OF FACT

The Appellant is not a surviving spouse or a child for the purpose of accrued benefits and did not incur the expenses of the Veteran's last sickness.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5121, 5121A (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual and Procedural History

In a February 2009 rating decision, the Veteran, already a recipient of service-connected compensation, was granted entitlement to nonservice-connected pension benefits and entitlement to special monthly pension based on the need for aid and attendance, effective September 2007.  VA Form 21-527, Income-Net Worth and Employment Statement, is a matter of record as of January 2009.  In that February 2009 rating decision, a finding of incompetency was proposed, becoming final in July 2009.  One of the Veteran's other sons, D.A., was appointed as his fiduciary, for the purpose of receiving and disbursing VA disability benefits.    

In October 2009, the Veteran submitted VA Form 21-8416, identifying unreimbursed medical expenses paid by him from July 2008 to February 2009.  A June 2010 VA letter, sent to the Veteran's fiduciary, indicated that VA could take no action since the Form was not signed by him.  This Form was later resubmitted, co-signed by the Veteran's fiduciary in January 2011, subsequent to the Veteran's passing.  The purpose of this Form is to ascertain financial eligibility for pension benefits.  Medical and dental expenses may be deductible from the income VA counts when determining benefit entitlement.  See 38 C.F.R. § 3.272(g).  Also in response to VA letter of June 2010, the Veteran's fiduciary submitted an incomplete VA Form 21-0516, Improved Pension Eligibility Verification Report, in February 2011.  

In December 2010, the Appellant submitted VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant.  The Appellant and another son, A.J.A., also submitted VA Form 21-530 for burial benefits in December 2010 and April 2011, respectively.  Both applicants answered in the negative, when questioned as to whether the Veteran's cause of death was due to service.  The claims for burial benefits were adjudicated in May and June 2011.

In the September 2011 administrative decision on appeal, the VA issued a disallowance of accrued benefits because "there is no accrued amount payable."

The Appellant attached VA Form 21-8416 to both an October 2011 Notice of Disagreement and a March 2012 VA Form 9, stating in the latter: "We (family members) do not understand why you refuse to reimburse Dad for V.A. reimbursable expenses as listed on form 21-8416 from 2/.../2009!"  VA Form 21-8416 is not an accounting of expenditures to be reimbursed by VA.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A VA letter of December 2011 informed the Appellant of what the evidence must show for entitlement to accrued benefits and requested that he submit completed VA Forms 21-601, Application for Accrued Amounts Due a Deceased Beneficiary, and 21-0516.  The Appellant was informed that he had 30 days to provide the information, failure to comply possibly resulting in denial of benefits.  

The regulation applicable to the notice requirements in response to a request for substitution is 38 C.F.R. § 3.1010(d), which provides:

If a person's request to substitute does not include evidence of eligibility when it is originally submitted and the person may be an eligible person, the Secretary will notify the person-
(1) Of the evidence of eligibility required to complete the request to substitute;
(2) That VA will take no further action on the request to substitute unless VA receives the evidence of eligibility; and
(3) That VA must receive the evidence of eligibility no later than 60 days after the date of notification or one year after the claimant's death, whichever is later, or VA will deny the request to substitute.

To the extent that a request for substitution is a claim for accrued benefits, the regulations governing notice for accrued claims are similar to-but distinct from-those for substitution requests.  Per 38 C.F.R. § 3.1000(c):

(1) If an application for accrued benefits is incomplete because the claimant has not furnished information necessary to establish that he or she is within the category of eligible persons under the provisions of paragraphs (a)(1) through (a)(4) or paragraph (b) of this section and that circumstances exist which make the claimant the specific person entitled to payment of all or part of any benefits which may have accrued, VA shall notify the claimant: 
(i) Of the type of information required to complete the application; 
(ii) That VA will take no further action on the claim unless VA receives the required information; and 
(iii) That if VA does not receive the required information within 1 year of the date of the original VA notification of information required, no benefits will be awarded on the basis of that application.

Any error is harmless regarding the communicated 30-day time frame for receipt of the requested information because no VA Form 21-601 has been received to date-some three years later-and the evidence shows that circumstances do not exist which make the Appellant the specific person entitled to payment of all or part of any benefits which may have accrued (see section III, below).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and any additional development efforts would serve no useful purpose.  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Accrued Benefits

While the Appellant apparently seeks payment for medical expenses paid by the Veteran during his lifetime, the Board first notes that, notwithstanding the provisions of 38 C.F.R. 17 (allowing for reimbursement under certain circumstances from the Veterans Health Administration), no statute or VA regulation provides for such relief from the Veterans Benefits Administration.

The Appellant submitted a request to be substituted in place of the Veteran in December 2010.  This submission was received timely, within the year following the Veteran's passing.  See 38 U.S.C.A. §§ 5121(c), 5121A(a); 38 C.F.R. §§ 3.1000(c), 3.1010(b).

Per Fast Letter 10-30, "accrued benefits claims and requests for substitution shall be treated as one and the same."  For a survivor to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  See Jones v. West, 136 F.3d. 1296 (Fed. Cir. 1998).  

The February and July 2009 rating decisions were promulgated more than one year prior to the Veteran's death; no subsequent claim or appeal by the Veteran or his fiduciary is of record.  As near as can be determined, the only pending issue at the time of the Veteran's death involved pension eligibility and whether entitlement to special monthly pension was the greater benefit, exceeding the amount of service-connected compensation that the Veteran was already receiving.  The AOJ requested financial and medical expense information in order to make just such an eligibility determination.  Again, no VA benefit derives directly from this medical expense report.

In its wording of the substitution statute, Congress closely linked accrued benefits to the opportunity for an accrued-eligible party to substitute upon the death of a claimant.  Individuals who are eligible for accrued benefits are individuals who would be eligible for substitution.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2013)).  Benefits payable in the case of substitution are the same types of benefits for which accrued benefits are payable, i.e. periodic monetary benefits.

Importantly, the reason given for the administrative disallowance was not that no accrued benefits were due, only that no benefits were payable.  The AOJ denied the claim, in the absence of either the requested Form 21-601 or the information contained in the Form.  The AOJ, therefore, implicitly adjudicated the question of eligibility.  

The regulations governing substitution eligibility expressly refer to the regulations pertaining to accrued benefits.  Per 38 C.F.R. § 3.1010(d):

A person filing a request to substitute must provide evidence of eligibility to substitute.  Evidence of eligibility to substitute means evidence demonstrating that the person is among those listed in the categories of eligible persons in §3.1000(a)(1) through (5) and first in priority order.  

Thus, the Board looks to the relevant portions of 38 C.F.R. § 3.1000(a):

(1) Upon the death of a veteran to the living person first listed as follows: 
(i) His or her spouse; 
(ii) His or her children (in equal shares); 
...
(5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.

The January 2009 VA Form 21-527 identifies the Veteran's marital status as widowed, and the record contains the August 2006 Certificate of Death of the Veteran's spouse.  Therefore, the Veteran had no surviving spouse, and the Veteran's children are the first living persons in the priority list.  However, this is not the end of the inquiry.

The regulations governing accrued benefits claimants contain a specific definition of child.  Per 38 C.F.R. § 3.1000(d), a "child" is essentially a dependent:  

(2) Child is as defined in §3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction within the meaning of §3.57 at the time of the payee's death.  

The pertinent portions of 38 C.F.R. § 3.57 read:

(a) General. (1) Except as provided in paragraphs (a)(2) and (3) of this section, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and 
(i) Who is under the age of 18 years; or 
(ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or 
(iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.

The AOJ would have requested VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child) had it recognized the Appellant as an eligible child for the purpose of accrued benefits.  Indeed, the VA Form 21-527, completed by the Veteran, indicates that he had no dependent or unmarried children.  Thus, the Board concludes that, as a matter of law, the Appellant is not a child for purposes of substitution.  

The Board finally turns to the last possible category in the hierarchy of potential accrued benefits claimants.  With regard to 38 C.F.R. § 3.1000(a)(5), there is no allegation or evidence of record to establish that the Appellant bore any expenses of last sickness and, as noted above, the claims for burial benefits have been adjudicated.

Internal VA guidelines instruct that VA Form 21-601 is required if accrued benefits exist and entitlement to such is the only issue-when a claim cannot be initiated with VA Form 21-534 or 21-535 (Application for Dependency and Indemnity Compensation by Parent(s)).  See M21-1MR VIII.2.2.a; see also 38 C.F.R. § 3.1000(c).  "Other claimants must file a VA Form 21-601 to apply for accrued benefits."  M21-1MR III.ii.2.C.11.c.  Among other questions, VA Form 21-601 asks about the relationship between the applicant and the Veteran, about the Veteran's surviving relatives, and requests a list of expenses of last sickness.  

Despite a December 2011 VA letter in which the Appellant was specifically asked to submit the Form, the VA has not received VA Form 21-601 or any other information that establishes eligibility, to date.  Moreover, there is no allegation that a VA Form 601 was ever submitted or that the Appellant paid any expenses of last sickness.

Furthermore, well beyond the time periods specified by regulation, the Appellant has repeatedly submitted documents that are not relevant to substitution eligibility-medical expenses submitted and paid for by the Veteran, for the purpose of pension calculations.  If the Appellant had paid for last sickness expenses, it follows that he would have submitted that information; he provided detailed reports of burial expenses he incurred.  Per the December 2010 Certificate of Death and the April 2011 VA Form 21-530 submitted by A.J.A., the Veteran passed away of natural causes at his own home.  Again, though such information was requested, there is no indication in the record spanning the past three years that the Appellant paid for expenses of the Veteran's last sickness.

Citing Satchel v. Derwinski, 1 Vet. App. 258 (1991), the Appellant's representative urges: "The claimant...did indeed satisfy the requirements for payment of accrued benefits regardless of arbitrary time limits established by the VA."  The cited case is not on point, however, as Satchel involved a surviving spouse who filed the appropriate form with the necessary information relating to a claim for DIC.  As such, that case involved a proper claimant for the purposes of accrued benefits, as distinguished from the instant case.

The criteria for entitlement to accrued benefits are not met.  The Appellant has not established that he is an eligible accrued benefits claimant, for the purpose of substitution.  Although the Board sympathizes with the Appellant under the particular circumstances of the claim, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court has held that, in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


